DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment received on 04/05/2021 is acknowledged. Claims 61 and 74 have been amended. Claims 73, 76, 80, 82 and 83 have been cancelled. Claims 61-70, 74, 77-79, and 81, are currently pending and have been treated on the merits. 
In light of the amendment to the claims, the rejection of claims 61-70, 74, 77-79 and 81 under 35 U.S.C. 101 is withdrawn. 
In light of the amendment to the claim the rejection of claims 61-70, 74, 77-79 and 81 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s amendment to the claims has necessitated a new grounds of rejection presented below.   

Response to Arguments
Applicant’s arguments regarding the prior art rejection of the claims under 35 U.S.C. 103 over Dasseux (WO2003096983/previously cited) in view of Stamler (“Phosphatidylinositol promotes cholesterol transport in vivo” Journal of Lipid Research, 41, 2000, 1214-1221/previously cited), and Davidson (“The Molecular Basis for the Difference in Charge between Pre-β- and α-migrating High Density Lipoproteins” The Journal of Biological Chemistry, 1994, Vol 269, Issue 12, 8959-8965/previously cited) are moot in light of a new grounds of 
Applicant argues that the prior art did not recognize the concentration of negatively charged lipid amount in lipoprotein complex as a result effective variable, and cites a portion of MPEP 2144.05(II)(B).  As noted in the current edition of the MPEP, this section refers specifically to “obvious to try” rationale, “The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable…”.  As the preceding paragraph of the MPEP notes “In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … .").”.    In the instant case, the relevant facts of PI promoting cholesterol transport in lipoproteins has been 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61-70, 74, 77-79 and 81 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61-70, 74, 77-79 and 81 recites the limitation "the one or more charged phospholipids".  There is insufficient antecedent basis for this limitation in the claim.  Applicant has referred to “one or more negatively charged phospholipids” previously.  It is unclear if the "the one or more charged phospholipids" is meant to refer to this, or if applicant means total charged phospholipids.  If applicant means for the limitation to refer to negatively charged phospholipids, amending the claims to add “negatively” would provide clarity.  However, if applicant intends for this to refer to all charged phospholipids, and amends the claim to provide 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 61-70, 74, 77-79 and 81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dasseux (WO2003096983/previously cited) in view of Burgess (“Phosphatidylinositol promotes cholesterol transport and excretion” Journal of Lipid Research, Vol 44, 2003, 1355-1363/IDS submitted)

14C, 3H, 125I, fluorescent markers, chemiluminescent, enzyme markers, and dyes (Page 19 Ln 22-26, Page 30 Ln 32-34).  Dasseux teaches that the lipoprotein complexes may be used in the treatment of hypercholesterolemia and to lower blood cholesterol levels, and the mobilization of cholesterol in plasma (Page 27 Ln 1-Ln 25, Page 30 Ln 17-22, Page 35 Ln 20-26, Page 37 Ln 25-31)
Dasseux does not teach a reason to specifically include a negatively charged phospholipid to the complex.  This however would have been obvious to one of ordinary skill in the art as the presence of negatively charged phospholipids is known to enhance cholesterol transport as taught by Burgess. 
In the same field of endeavor as lipoproteins and cholesterol transport and mobilization, Burgess teaches that phosphatidylinositol (PI) promotes the transport and mobilization of 
 One of ordinary skill in the art would find it obvious that phosphatidylinositol could be added to the lipoprotein composition of Dasseux as it is known to increase cholesterol transport by Burgess.  One of ordinary skill in the art would be motivated to do so to increase cholesterol transport when adding a lipoprotein complex for the purposes of mobilizing cholesterol.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Burgess demonstrates that the addition of PI to HDL promotes cholesterol transport. 
Regarding the limitation “wherein the total amount of the one or more charged phospholipids is 3 wt% of the lipid fraction” Dasseux and Burgess do not teach the inclusion of PI at 3% weight of the lipid fraction, or alternatively 3% of lipid fraction as charged lipoprotein. This however would have been obvious based on the teaching of Burgess. 
As noted above Burgess demonstrated that ApoAI with a lipid fraction comprising 18% PI, which provides a lipid fraction with 18% charged phospholipid, stimulated cholesterol efflux/transport (Figure 4).  As the addition of phosphatidylinositol is known to promote cholesterol transport the amount of phosphatidylinositol would be viewed as a result effective variable by one of ordinary skill in the art.  One of ordinary skill in the art would find it obvious to determine the optimal or workable ranges of phosphatidylinositol to add based on the initial level taught by Burgess.  One of ordinary skill in the art would further have a reasonable 
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Regarding claims 62-66 and the limitations “wherein the label is a radiolabel”, “wherein the radiolabel is 125I, 14C, or 3H”, “wherein the label is a fluorescent label”, “wherein the label is an enzyme label”, and “wherein the label is a dye”, Dasseux further teaches that the complex may comprise a label such as radioactive isotopes, 14C, 3H, 125I, fluorescent markers, chemiluminescent, enzyme markers, and dyes (Page 19 Ln 22-26, Page 30 Ln 32-34).
Regarding claim 67 and the limitation “wherein the apolipoprotein fraction is labeled with the label.” And “wherein one or more of the phospholipids in the lipid fraction is labeled with the label.”, Dasseux teaches that the apolipoprotein or phospholipid may include labeled molecules (Page 19 Ln 22-26).
Regarding claims 69 and 70, and the limitations “wherein the apolipoprotein fraction comprises an ApoA-I, a preproApoA-1 or a proApoA-1.” And “wherein the apolipoprotein isfraction comprises preproApoA-1, proApoA-1, ApoA-I, preproApoA-IMilano, proApoA-Milano, 
Regarding claim 74 and the limitation “wherein the lipid fraction consists essentially of sphingomyelin, the one or more negatively charged phospholipids, and lecithin.” Dasseux teaches that the lipoprotein complex can comprise additional neutral phospholipids including lecithin, i.e. phosphatidylcholine (Page 18 Ln 19-Page 19 Ln 10).   Dasseux further teaches that liproprotein complexes containing only sphingomyelin increases their toxicity, thus one of ordinary skill in the art would further find it obvious that an additional phospholipid such as phosphatidylcholine could be added to lower toxicity of the administered complex. 
Regarding claim 77 and 81 the limitations “wherein the one or more negatively charged phospholipids comprise phosphatidylinositol, phosphatidylserine, phosphatidic acid, phosphatidylglycerol, or a mixture thereof.”, and “wherein the one or more negatively charged phospholipids comprise a phosphatidylglycerol.” The presence of phosphatidylinositol has been addressed above.   Dasseux further teaches that the lipoprotein complex can comprise additional negatively charged phospholipids including phosphatidylglycerol (Page 18 Ln 19-Page 19 Ln 10).  One of ordinary skill in the art would thus find it obvious that the lipoprotein complexes could additionally comprise a phosphatidylglycerol.  
Regarding claim 78 and the limitation “wherein the lipid:apolipoprotein molar ratio of the lipoprotein complex ranges from 2:1 to 200:1, where the value for the apolipoprotein is expressed in ApoA-1 equivalents.” Dasseux teaches that the lipid to apolipoprotein ratio is 1:1 to 200:1 with a preferred ration of 2:1 (Page 20 Ln 13-15).  The range taught by Dasseux 
Regarding claim 79 and the limitation “A pharmaceutical composition comprising the charged lipoprotein complex of claim 61 and a pharmaceutically acceptable carrier, diluent, and/or excipient.”   Dasseux teaches the complexes may be formulated a pharmaceutical in a suitable carrier (Page 25 Ln 5-32).  

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657   

/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657